131 Ga. App. 148 (1974)
205 S.E.2d 716
BROWN
v.
HAMES.
49107.
Court of Appeals of Georgia.
Submitted February 12, 1974.
Decided February 18, 1974.
Rehearing Denied March 5, 1974.
*149 Doyle C. Brown, for appellant.
George W. Darden, District Attorney, Ralph Kearnes, Thomas Browning, for appellee.
HALL, Presiding Judge.
Attorney Brown appeals from an order of the trial court holding him in contempt and sentencing him to five days in jail, for allegedly having made false representations to another judge of the same court to secure his client's release from jail.
Since the order "does not specially find the facts and conclusions of law upon which the order was rendered," we must reverse under the holdings in Carter v. State, 129 Ga. App. 536, 537 (199 SE2d 925) and Garland v. State, 99 Ga. App. 826 (110 SE2d 143). See Code Ann. § 81A-152.
Judgment reversed. Deen and Stolz, JJ., concur.